











RESELLER AGREEMENT







BETWEEN










GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.










AND










LOGOS IMAGING LLC






























































THIS PAGE INTENTIONALLY LEFT BLANK





Table of Contents

ARTICLE I.

DEFINITIONS

1

ARTICLE II.

APPOINTMENT, TERRITORY, OBLIGATION, SUPPORT

2

2.01.

APPOINTMENT

2

2.02.

TERRITORY

2

(a)

Germany and Russia

2

2.03.

OBLIGATION

2

2.04.

SUPPORT

2

ARTICLE III.

LICENSE FEES, ACCEPTANCE, PAYMENT, TAXES

3

3.01.

LICENSE FEES

3

3.02.

ACCEPTANCE

3

3.03.

PAYMENT

3

3.04.

TAXES

3

ARTICLE IV.

SPECIFIC RESTRICTIONS ON USE OF LICENSED MATERIALS

3

4.01.

INSTALLATION

3

4.02.

UNAUTHORIZED USE

4

4.03.

MODIFICATION OF LICENSED MATERIALS

4

4.04.

REMOVAL OF COPYRIGHT NOTICE

4

4.05.

COMMERCIAL PURPOSES

4

ARTICLE V.

TERMS, LIMITATION, TERMINATION

4

5.01.

TERM

4

5.02.

RENEWAL

4

5.03.

EARLY TERMINATION

4

ARTICLE VI.

RELATIONSHIP OF PARTIES

5

ARTICLE VII.

PROMOTION

5

ARTICLE VIII.

PRODUCT LIFECYCLE

5

ARTICLE IX.

LIMITATION OF LIABILITY

5

ARTICLE X.

WARRANTY

6

ARTICLE XI.

USE OF GUARDIAN TRADEMARKS

6

ARTICLE XII.

PROPRIETARY INFORMATION

6

ARTICLE XIII.

GOVERNMENT CONTRACT CONDITIONS

7

ARTICLE XIV.

EXPORT CONTROLS

7

ARTICLE XV.

INDEMNITIES

7

ARTICLE XVI.

ASSIGNMENT AND TRANSFER

7

ARTICLE XVII.

GOVERNING LAW

8

ARTICLE XVIII.

DISPUTE RESOLUTION

8

ARTICLE XIX.

FORCE MAJEURE

8

ARTICLE XX.

ENTIRE AGREEMENT

8

ARTICLE XXI.

AMENDMENT

8

ARTICLE XXII.

NOTICES

9





Version 1.1

Guardian Technologies International, Inc.

Page i

Confidential




ARTICLE XXIII.

SEVERABILITY

9

ARTICLE XXIV.

WAIVER OF CONTRACTUAL RIGHT

9

ARTICLE I.

PERPETUAL LICENSE

1

ARTICLE II.

MAINTENANCE

1

ARTICLE III.

PRICE CHANGES

1







Version 1.1

Guardian Technologies International, Inc.

Page ii

Confidential




nSightTM  Product Reseller Agreement

This Reseller Agreement (this “Agreement”) is made effective the 1st day of May,
2006 (the “Effective Date”) by and between Logos Imaging LLC, a corporation
organized and existing under the laws of the State of Indiana, with offices at
1400 Industries Road, Richmond, IN 47374 (hereinafter “Logos”, “Licensee”, or
“Party”) and Guardian Technologies International, Inc., a corporation organized
and existing under the laws of the State of Delaware, with offices at 516
Herndon Parkway, Suite A, Herndon, VA 20170 (hereinafter “Guardian”, “Licensor”,
or “Party”).  Logos and Guardian will be collectively referred to as “the
Parties.”

WHEREAS, Logos is experienced in the design, development, production, and
implementation of security radiographic solutions for the Explosive Ordinance
Disposal (EOD) and Improvised Explosive Device Detection (IEDD) trade;

WHEREAS, Guardian is experienced in the design, development, production, and
implementation of image analysis solutions that provide explosive threat
recognition capability;

WHEREAS, the EOD and IEDD trade desire a more powerful tool to identify
potential threats in their radiographic images produced by the Logos product;

WHEREAS, Guardian has developed a technology named <PRODUCTNAME> that provides
radiographic image analysis for more effective threat recognition;

WHEREAS, the Parties recognize the efficiency and benefits of Logos bundling the
nSightTM technology into the Logos Imaging Application such that the total
solution is turnkey.

NOW, THEREFORE, in consideration of mutual promise contained herein and subject
to the terms and conditions hereof, Guardian and Logos agree as follows:

Article I.

Definitions

The “Host Application” is any legally licensed installation of the Logos Imaging
Application software.

The “Licensed Software” is the Guardian nSightTM product.  The Licensed Software
is distributed as a Dynamic Linked Library (DLL) and is intended to be embedded
in the Host Application.

“End Users” are customers of Logos who have been granted 1) a right-to-use
license for the Host Application and 2) a right-to-use license for the Licensed
Software.





Version 1.1

Guardian Technologies International, Inc.

Page 1

Confidential




Article II.

Appointment, Territory, Obligation, Support

2.01.

Appointment

Guardian appoints Logos as a worldwide, non-exclusive reseller of the Licensed
Software.  Logos accepts such appointment and agrees to serve as a value-added
reseller of the Licensed Software to End Users as provided herein.

Guardian hereby grants to Logos the non-exclusive right to purchase the Licensed
Software from Guardian and resell directly to End Users.  Logos may not sell to
any other reseller without Guardian's specific prior written approval.

2.02.

Territory

This Agreement is not exclusive to Logos, and Guardian reserves the unrestricted
right to sell, license, market and distribute or to grant to others the right to
sell, license, market and distribute the Licensed Software and value added
versions thereof anywhere in the world.  The parties agree to mutually resolve
any channel conflicts that arise in a given territory.  Logos and any agents,
distributors, representatives, integrators, or value added resellers of Logos
shall not have exclusive rights to territories except as specified in the
subparagraphs below or in subsequent approved attachments to this agreement.

(a)

Germany and Russia

Guardian recognizes European Logistics Partners (ELP) and its President, Mr.
Peter Weiss, as the Logos agent in the territories of Germany and Russia.  This
agreement grants the right of first refusal to Logos and ELP to act as the sole
marketing interface to customers in these territories.

2.03.

Obligation

Logos agrees that an Authorized User shall be bound by the terms of the End User
License Agreement accompanying the Licensed Software.  Logos shall make a
good-faith effort to ensure that all End Users are aware of and comply with this
Agreement and the End User License Agreement.

Logos shall be responsible for all End User customer support, technical support,
billing, and collection of payments from End Users.

Logos shall have no obligation to meet any performance objective or to submit
any annual plan relating to performance objectives or to purchases or resell any
minimum number copies of the Licensed Software.  Logos shall prepare an annual
forecast plan and submit to Guardian a quarterly update to the forecast plan by
the 5th day of the following quarter.

2.04.

Support

Guardian will offer activation support, including assisting with the integration
of the Licensed Software to the Host Application.  Guardian will offer
reasonable levels of continuing support to assist Logos in use of the Licensed
Software.





Version 1.1

Guardian Technologies International, Inc.

Page 2

Confidential




Guardian will make its personnel available to Logos by email, phone or fax
during normal business hours for feedback, problem-solving, or general
questions.  Guardian will provide appropriate training to Logos staff relating
to the use of the Licensed Software.

Article III.

License Fees, Acceptance, Payment, Taxes

3.01.

License Fees

Logos shall make payment to Guardian for use of the Licensed Software pursuant
to the terms set forth in Schedule A, attached hereto.  Logos may establish at
its own discretion the resale price of the Licensed Software.

3.02.

Acceptance

All orders shall be considered complete and accepted, with no right of
revocation or return of Licensed Software as of ten (10) days after delivery to
Logos, unless Logos gives written notice to Guardian within such ten (10) day
period of all items not delivered. Upon Logos’ receipt of all items not
originally delivered, the order shall be considered complete and accepted with
no right of revocation or return.

The Licensed Software and any supporting materials are shipped to Logos F.O.B
delivery of these items to a common carrier. Title and risk of loss shall pass
to Logos upon delivery of Licensed Software and any supporting materials to the
carrier.

3.03.

Payment

Payment for orders placed by purchase order is due thirty (30) days from the
date of shipment.

3.04.

Taxes

Logos shall pay all import duties, custom fees, sales (unless an exemption
certificate is furnished by Logos to Guardian), use, withholding and value added
taxes (except for taxes imposed on Guardian’s net income) with respect to any
products sold or licensed and any services rendered to Logos in respect of this
Agreement or furnish Guardian with evidence acceptable to the taxing authority
to sustain an exemption there from.

Article IV.

Specific Restrictions on Use of Licensed Materials

4.01.

Installation

Logos may install the Licensed Software on a single desktop or laptop computer
that is legally licensed for the Host Application.  A single license for the
Licensed Software may not be shared, installed or used concurrently on different
computers.





Version 1.1

Guardian Technologies International, Inc.

Page 3

Confidential




4.02.

Unauthorized Use

Except as specifically provided elsewhere in this agreement, Logos shall not
knowingly permit anyone other than End Users to use the Licensed Software.

4.03.

Modification of Licensed Materials

Logos may not alter, merge, modify, adapt or translate the Licensed Software, or
decompile, reverse engineer, disassemble, or otherwise reduce the Licensed
Software to a human-perceivable form.  Logos may not modify the Licensed
Software or create derivative works based upon the Licensed Software without the
prior written permission of Guardian.

4.04.

Removal of Copyright Notice

Logos may not remove, obscure or modify any copyright or other notices included
in the Licensed Software.

4.05.

Commercial Purposes

Logos shall not use the Licensed Software to develop any software or other
technology having the same primary function as the Licensed Software, including
but not limited to using the Licensed Software in any development or test
procedure that seeks to develop like software or other technology, or to
determine if such software or other technology performs in a similar manner as
the Licensed Software.

Article V.

Terms, Limitation, Termination

5.01.

Term

This Agreement shall continue in effect for two (2) years and commence on the
Effective Date.

5.02.

Renewal

This Agreement shall be automatically renewed at the end of the current term for
a successive two (2) year term unless either party gives written notice of its
intention not to renew ninety (90) days before expiration of the current term.

5.03.

Early Termination

In the event that either party believes that the other materially has breached
any obligations under this Agreement, or if Guardian believes that Logos has
exceeded the scope of the License, such party shall so notify the breaching
party in writing. The breaching party shall have thirty (30) days from the
receipt of notice to cure the alleged breach and to notify the non-breaching
party in writing that cure has been effected. If the breach is not cured within
the thirty (30) days, the non-breaching party shall have the right to terminate
the Agreement without further notice.





Version 1.1

Guardian Technologies International, Inc.

Page 4

Confidential




Upon Termination of this Agreement for cause distribution of the Licensed
Software by Logos shall cease.  Authorized copies of Licensed Software may be
retained by Logos or End Users and used subject to the terms of this Agreement.

Article VI.

Relationship of Parties

Guardian and Logos are independent companies and nothing in this Agreement will
create any partnership, joint venture, agency, franchise, sales representative,
or employment relationship between the parties.

Article VII.

Promotion

Logos shall exert best efforts to market Guardian’s nSightTM product.  Logos
shall have sufficient technical knowledge of the nSightTM product in general,
and will have access to appropriate Guardian sales and technical training.

Logos is expected and encouraged to advertise and promote the sales of Guardian
products through all appropriate media including trade show exhibits, catalogs
and direct mailings, space advertising, educational meetings, sales aids, etc.
 Guardian must approve all such materials that use Guardian’s name or
trademarks.  Guardian will assist Logos in advertising and promoting Guardian
products in accordance with Guardian’s policy.

Logos shall not promote the Licensed Software in a manner that is likely to
cause the trade and the public to mistakenly believe that Guardian’s products
originate with Logos or with any other party, or that Guardian is affiliated
with Logos in any manner other than through this Agreement.

End Users shall be considered primarily to be the customer of Logos. Guardian
will honor Logo's request to contact or not to contact Authorized User in the
normal course of business. However, Guardian reserves the right to maintain
lists of End Users and contact End Users if the need arises.

Logos shall not send or cause to be sent any unsolicited email ("spam"),
including newsgroup postings, regarding the Licensed Software, other Guardian
products, or Guardian services.

Article VIII.

Product Lifecycle

Guardian does not represent that it will continue to manufacture any particular
version or model of the nSightTM product indefinitely or even for any specific
period. Guardian specifically reserves the right to modify any of the
specifications or characteristics of its products, to remove any product from
the market, and/or to cease manufacturing or supporting it.

Article IX.

Limitation of Liability

UNDER NO CIRCUMSTANCES, INCLUDING ANY INFRINGEMENT CLAIMS, SHALL GUARDIAN BE
LIABLE TO LOGOS OR ANY OTHER PARTY FOR ANY RE-PROCUREMENT COSTS, LOST REVENUE OR
PROFITS OR FOR ANY OTHER SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, EVEN IF





Version 1.1

Guardian Technologies International, Inc.

Page 5

Confidential




GUARDIAN HAS BEEN INFORMED OF SUCH POTENTIAL LOSS OR DAMAGE.

Article X.

Warranty

Logos agrees to honor any warranty requests received from End Users pursuant to
the terms of the End User License Agreement relating to the Licensed Software as
distributed by Guardian.  Logos shall make no representations or warranties on
behalf of Guardian and no representations, warranties, or guarantees to
customers with respect to the specifications, features or capabilities of the
Licensed Software that are inconsistent with the literature distributed by
Guardian, including all warranties and disclaimers contained in such literature.

Article XI.

Use of Guardian Trademarks

Logos and its End Users acknowledge the following:

·

Guardian owns all right, title and interest in the nSightTM and Guardian names
and logotypes.

·

Guardian is the owner of certain other trademarks and trade names used in
connection with certain product lines and software.

·

Logos and its End Users will acquire no interest in any such trademarks or trade
names by virtue of this Agreement, its activities under it, or any relationship
with Guardian.

During the term of this Agreement, Guardian grants Logos a non-exclusive,
royalty free license to use Guardian’s trademarks, service marks, and trade
names for the purpose of advertising, promoting, merchandising and marketing the
Licensed Software. Logos may indicate to the trade and to the public that it is
an Authorized Reseller of the Guardian nSightTM product.  With Guardian’s prior
written approval, Logos may also use the Guardian trademarks and trade names to
promote and solicit sales or licensing of Guardian products if done so in strict
accordance with Guardian’s guidelines.  Logos will not adopt or use such
trademarks or trade names, or any confusingly word or symbol, as part of its
company name or allow such marks or names to be used by others.

At the expiration or termination of this Agreement, Logos shall immediately
discontinue any use of the nSightTM and Guardian names or trademarks or any
other combination of words, designs, trademarks or trade names that would
indicate that it is or was a reseller of the Guardian products.

Article XII.

Proprietary Information

Guardian and Logos shall each exercise due diligence to maintain in confidence
and not disclose to any third party any proprietary information furnished by the
other to it on a confidential basis and identified as such when furnished.
 Except in accordance with this Agreement, neither party shall use such
information without permission of the party that furnished it.  As used in this
paragraph, “due





Version 1.1

Guardian Technologies International, Inc.

Page 6

Confidential




diligence” means the same precaution and standard of care which that party uses
to safeguard its own proprietary data, but in no event less than reasonable
care.  

This Agreement does not grant any license under any patents or other
intellectual property rights owned or controlled by or licensed to Guardian.
 Logos shall not have any right to manufacture Guardian products.

The provisions of this Section shall survive for five (5) years beyond the
expiration, non-renewal or termination of this Agreement.

Article XIII.

Government Contract Conditions

In the event that Logos elects to sell the Licensed Software to the U.S.
Government, Logos does so solely at its own option and risk, and agrees not to
obligate Guardian as a subcontractor or otherwise to the U.S. Government.  Logos
remains solely and exclusively responsible for compliance with all statutes and
regulations governing sales to the U.S. Government.  Guardian makes no
representations, certifications or warranties whatsoever with respect to the
ability of its goods, services or prices to satisfy any such statutes and
regulations.

Article XIV.

Export Controls

Regardless of any disclosure made by Logos to Guardian of an ultimate
destination of Guardian products, Logos shall not export, either directly or
indirectly, the Licensed Software, other Guardian products, any Guardian
documentation, or system incorporating such Licensed Software or other Guardian
products without first obtaining a license as required by the United States
Government.

Article XV.

Indemnities

Each party shall indemnify and hold the other harmless for any losses, claims,
damages, awards, penalties, or injuries incurred by any third party, including
reasonable attorney's fees, which arise from any alleged breach of such
indemnifying party's representations and warranties made under this Agreement,
provided that the indemnifying party is promptly notified of any such claims.
The indemnifying party shall have the sole right to defend such claims at its
own expense. The other party shall provide, at the indemnifying party's expense,
such assistance in investigating and defending such claims as the indemnifying
party may reasonably request. This indemnity shall survive the termination of
this Agreement.

Article XVI.

Assignment and Transfer

Neither party may assign, directly or indirectly, all or part of its rights or
obligations under this Agreement without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed.





Version 1.1

Guardian Technologies International, Inc.

Page 7

Confidential




Article XVII.

Governing Law

This Agreement shall be governed by the substantive law of the Commonwealth of
Virginia, United States of America, without regard to any choice of law or
conflict of law provisions that otherwise would require the application of the
substantive law of any other jurisdiction.

Article XVIII.

Dispute Resolution

In the event any dispute or controversy arising out of or relating to this
Agreement, the parties agree to exercise their best efforts to resolve the
dispute as soon as possible using good faith and a spirit of mutual cooperation.
The parties shall, without delay, continue to perform their respective
obligations under this Agreement which are not affected by the dispute.  Any
dispute which cannot be resolved through negotiation or mediation may be
submitted to the courts of appropriate jurisdiction.

Article XIX.

Force Majeure

Neither party shall be liable in damages or have the right to terminate this
Agreement for any delay or default in performing hereunder if such delay or
default is caused by conditions beyond its control including, but not limited to
Acts of God, Government restrictions (including the denial or cancellation of
any export or other necessary license), wars, insurrections and/or any other
cause beyond the reasonable control of the party whose performance is affected.

Article XX.

Entire Agreement

This Agreement constitutes the entire agreement of the parties and supersedes
all prior communications, proposals, understandings, and agreements relating to
the subject matter hereof, whether oral or written.  In the case of conflict
between this Agreement and Logos purchase orders issued for the Licensed
Software, the terms of this Agreement shall prevail.

Article XXI.

Amendment

No modification or claimed waiver of any provision of this Agreement shall be
valid except by written amendment signed by authorized representatives of
Guardian and Logos.





Version 1.1

Guardian Technologies International, Inc.

Page 8

Confidential




Article XXII.

Notices

All notices given pursuant to this Agreement shall be in writing.  If any notice
is sent by facsimile, confirmation copies must be sent by mail or hand delivery
to the specified address. Either party may from time to time change its Notice
Address by written notice to the other party.

If to Guardian:

Guardian Technologies International, Inc.

516 Herndon Parkway

Suite A

Herndon, VA  20170

Attn: John McDaid




If to Logos:

Logos Imaging LLC

1400 Industries Road

Richmond, IN  47374

Attn: Shawn Munn

Article XXIII.

Severability

If any provision or provisions of this Agreement shall be held to be invalid,
illegal, unenforceable or in conflict with the law of any jurisdiction, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

Article XXIV.

Waiver of Contractual Right

Waiver of any provision herein shall not be deemed a waiver of any other
provision herein, nor shall waiver of any breach of this Agreement be construed
as a continuing waiver of other breaches of the same or other provisions of this
Agreement.





Version 1.1

Guardian Technologies International, Inc.

Page 9

Confidential




IN WITNESS WHEREOF, the parties have executed this Agreement by their
respective, duly authorized representatives as of the date first above written.




Guardian Technologies International, Inc.:




BY:

______________________________________

DATE:

___________________




Signature of Authorized Signatory of Guardian




Print Name:

Title:




Logos Imaging LLC:




BY:

______________________________________

DATE:

___________________




Signature of Authorized Signatory of Logos




Print Name:

Title:

SCHEDULE A

nSightTM Reseller Pricing

Article I.

Perpetual License

A “Perpetual License” is a license granted to an Authorized User pursuant to the
Guardian End User License Agreement.  Logos shall pay Guardian the following
amount(s) with respect to the Licensed Software delivered to Logos for licensing
to an Authorized User under a Perpetual License.  An “Existing” Host Application
is a Host Application that has been delivered by Logos to an Authorized User
prior to May 1, 2006.  A “New” Host Application is any Host Application
delivered by Logos to an Authorized User on or after May 1, 2006.  Although
Guardian provides suggested list prices in the table below, Logos has the right
to determine its own resale prices unilaterally.




Transaction Type

Price per Host Application

Suggested

List Price

Note(s)

New Host Application Sale

$13,000

$19,500

Price for any new Host Application sale.

Existing Host Application

$9,000

$13,500

Price for any purchase order received by December 29, 2006 for an Existing Host
Application.

Existing Host Application

$11,000

$16,500

Price for any purchase order received after December 29, 2006 for an Existing
Host Application.




Article II.

Maintenance

Fees for Maintenance shall be in addition to the foregoing fees.  Logos shall
pay Guardian 20% of the then-applicable price for each Authorized User of a
Perpetual License holder.

Article III.

Price Changes

Guardian may, in its sole discretion, change the purchase price upon notice to
Logos and Schedule A shall be deemed amended accordingly.





Version 1.1

Guardian Technologies International, Inc.

Page A-1

Confidential


